UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) X QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 0-11757 J.B. HUNT TRANSPORT SERVICES, INC. (Exact name of registrant as specified in its charter) Arkansas 71-0335111 (State or other jurisdiction (I.R.S. Employer of incorporation or Identification No.) organization) 615 J.B. Hunt Corporate Drive, Lowell, Arkansas72745 (Address of principal executive offices) 479-820-0000 (Registrant's telephone number, including area code) www.jbhunt.com (Registrant's web site) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to the filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesXNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer XAccelerated filer Non-accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX The number of shares of the registrant’s $0.01 par value common stock outstanding on September 30, 2010 was 123,272,249. J.B. HUNT TRANSPORT SERVICES, INC. Form 10-Q For The Quarterly Period Ended September 30, 2010 Table of Contents Page Part I.Financial Information Item 1. Financial Statements Condensed Consolidated Statements of Earnings for the Three and Nine Months Ended September 30, 2010 and 2009 3 Condensed Consolidated Balance Sheets as of September 30, 2010 and December 31, 2009 4 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements as of September 30, 2010 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 17 Item 4. Controls and Procedures 17 Part II.Other Information Item 1. Legal Proceedings 18 Item 1A. Risk Factors 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Exhibits 21 2 Part I.Financial Information ITEM 1.FINANCIAL STATEMENTS J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Earnings (in thousands, except per share amounts) (unaudited) Three Months Ended Nine Months Ended September 30, September 30, Operating revenues, excluding fuel surcharge revenues $ Fuel surcharge revenues Total operating revenues Operating expenses: Rents and purchased transportation Salaries, wages and employee benefits Fuel and fuel taxes Depreciation and amortization Operating supplies and expenses Insurance and claims General and administrative expenses, net of asset dispositions Operating taxes and licenses Communication and utilities Total operating expenses Operating income Interest expense, net Equity in operations of affiliated company - ) - Earnings before income taxes Income taxes Net earnings $ Weighted average basic shares outstanding Basic earnings per share $ Weighted average diluted shares outstanding Diluted earnings per share $ Dividends declared per common share $ See Notes to Condensed Consolidated Financial Statements. 3 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Balance Sheets (in thousands) September 30, 2010 December 31, 2009 (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Trade accounts receivable, net Prepaid expenses and other Total current assets Property and equipment, at cost Less accumulated depreciation Net property and equipment Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Current portion of long-term debt $ $ - Trade accounts payable Claims accruals Accrued payroll Other accrued expenses Deferred income taxes, current Total current liabilities Long-term debt Other long-term liabilities Deferred income taxes, noncurrent Stockholders' equity Total liabilities and stockholders' equity $ $ See Notes to Condensed Consolidated Financial Statements. 4 J.B. HUNT TRANSPORT SERVICES, INC. Condensed Consolidated Statements of Cash Flows (in thousands) (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net earnings $ $ Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation and amortization Share-based compensation (Gain)/loss on sale of revenue equipment and other ) Impairment on assets held for sale Provision for deferred income taxes Equity in operations of affiliated company - Changes in operating assets and liabilities: Trade accounts receivable ) ) Income tax payable ) Other assets Trade accounts payable ) Claims accruals ) Accrued payroll and other accrued expenses Net cash provided by operating activities Cash flows from investing activities: Additions to property and equipment ) ) Net proceeds from sale of equipment Net proceeds from the sale of available for sale investments - Changes in other assets ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from long-term debt - Payments on long-term debt - ) Proceeds from revolving lines of credit and other Payments on revolving lines of credit and other ) ) Purchase of treasury stock ) - Stock option exercises and other Tax benefit on stock options exercised Dividends paid ) ) Net cash used in financing activities ) ) Net change in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $ $ See Notes to Condensed Consolidated Financial Statements. 5 J.B. HUNT TRANSPORT SERVICES, INC. Notes to Condensed Consolidated Financial Statements (Unaudited) 1. General Basis of Presentation The accompanying unaudited interim Condensed Consolidated Financial Statements have been prepared in accordance with U.S. generally accepted accounting principles (GAAP) for interim financial information.We believe such statements include all adjustments (consisting only of normal recurring adjustments) necessary for the fair presentation of our financial position, results of operations and cash flows at the dates and for the periods indicated.Pursuant to the requirements of the Securities and Exchange Commission (SEC) applicable to quarterly reports on Form 10-Q, the accompanying financial statements do not include all disclosures required by GAAP for annual financial statements.While we believe the disclosures presented are adequate to make the information not misleading, these unaudited interim Condensed Consolidated Financial Statements should be read in conjunction with the Consolidated Financial Statements and related notes included in our Annual Report on Form 10-K for the year ended December 31, 2009.Operating results for the periods presented in this report are not necessarily indicative of the results that may be expected for the calendar year ending December 31, 2010, or any other interim period.Our business is somewhat seasonal with slightly higher freight volumes typically experienced during August through early November in our full-load freight transportation business. 2. Earnings Per Share We compute basic earnings per share by dividing net earnings available to common stockholders by the actual weighted average number of common shares outstanding for the reporting period.Diluted earnings per share reflects the potential dilution that could occur if holders of options or unvested restricted share units exercised or converted their holdings into common stock.The dilutive effect of restricted share units and stock options was 3.0 million shares during the third quarter 2010, compared to 2.7 million shares during third quarter 2009.During the nine months ended September 30, 2010 and September 30, 2009, the dilutive effect of restricted share units and stock options was 3.1 million shares and 2.7 million shares, respectively. 3. Share-based Compensation The following table summarizes the components of our share-based compensation program expense (in thousands): Three Months Ended September 30, Nine Months Ended September 30, Restricted share units: Pretax compensation expense $ Tax benefit Restricted share unit expense, net of tax $ Stock options: Pretax compensation expense $ Tax benefit Stock option expense, net of tax $ As of September 30, 2010, we had $32.3 million and $6.0 million of total unrecognized compensation expense related to restricted share units and nonstatutory stock options, respectively, which is expected to be recognized over the remaining weighted-average period of 3.4 years for restricted share units and 1.3 years for stock options.During the nine months ended September 30, 2010, we issued 331,386 shares for vested restricted share units and 937,177 shares as a result of stock option exercises. 6 4. Financing Arrangements Outstanding borrowings under our current financing arrangements consist of the following (in millions): September 30, 2010 December 31, 2009 Revolving line of credit $
